Judgment, Supreme Court, Bronx County (Martin Marcus, J, *449at hearing; Troy Webber, J., at plea and sentence), rendered September 10, 2002, convicting defendant of robbery in the first degree, and sentencing him to a term of five years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal encompassed . the hearing court’s suppression ruling (see People v Kemp, 94 NY2d 831 [1999]). Accordingly, review of that issue is foreclosed. In any event, were we to find that the waiver did not foreclose review, we would reject defendant’s suppression claims. Concur—Tom, J.P., Andrias, Lerner, Friedman and Marlow, JJ.